       Case 1:20-mc-00241-KPF Document 18 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH SINES, et al.,

                          Movants,
                                                     20 Misc. 241 (KPF)
                   -v.-
                                                          ORDER
MILO YIANNOPOLOUS,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Respondent’s letter complying with the Court’s

September 1, 2020 Order. (Dkt. #15). Due to the sensitive nature of the

information contained therein, the Clerk of Court is directed to file

Respondent’s letter and accompanying exhibits under seal, viewable only to the

Court and parties. Movants are invited to submit a reply to Respondent’s letter

on or before September 9, 2020.

      SO ORDERED.

Dated: September 1, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge


A copy of this Order was emailed by Chambers to:

Milo Yiannopolous at: m@milo.net
